        Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSEPH L. ENNIS,                                    No. 2:21-cv-0467 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    CALIFORNIA STATE PRISON –
      SACRAMENTO, et al.,
14
                          Defendants.
15

16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that defendants failed to provide him adequate medical care in

19   violation of his Eighth Amendment right. Presently before the court is plaintiff’s motion to

20   proceed in forma pauperis (ECF No. 2) and his complaint for screening (ECF No. 1). For the

21   reasons set forth below, the court will give plaintiff the option to proceed with the complaint as

22   screened or file an amended complaint.

23                                         IN FORMA PAUPERIS

24          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

25   1915(a). (ECF No. 2.) Accordingly, the request to proceed in forma pauperis will be granted.

26          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

27   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

28   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
                                                         1
        Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 2 of 11


 1   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 2   forward it to the Clerk of the court. Thereafter, plaintiff will be obligated for monthly payments
 3   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
 4   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 5   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
 6   1915(b)(2).
                                                   SCREENING
 7
        I.         Legal Standards
 8
             The court is required to screen complaints brought by prisoners seeking relief against a
 9
     governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §
10
     1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims
11
     that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be
12
     granted, or that seek monetary relief from a defendant who is immune from such relief. See 28
13
     U.S.C. § 1915A(b)(1) & (2).
14
             A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
15
     Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
16
     Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
17
     indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
18
     490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
19
     pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of
20
     the Federal Rules of Civil Procedure “requires only ‘a short and plain statement of the claim
21
     showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what
22
     the . . . claim is and the grounds upon which it rests.’” Bell AtlanticCorp. v. Twombly, 550 U.S.
23
     544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
24
             However, in order to survive dismissal for failure to state a claim a complaint must
25
     contain more than “a formulaic recitation of the elements of a cause of action;” it must contain
26
     factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,
27
     550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
28
                                                         2
            Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 3 of 11


 1   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.
 2   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all
 3   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
 4                The Civil Rights Act under which this action was filed provides as follows:
 5                       Every person who, under color of [state law] . . . subjects, or causes
                         to be subjected, any citizen of the United States . . . to the deprivation
 6                       of any rights, privileges, or immunities secured by the Constitution .
                         . . shall be liable to the party injured in an action at law, suit in equity,
 7                       or other proper proceeding for redress.
 8   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at
 9   389. The statute requires that there be an actual connection or link between the
10   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
11   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362
12   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the
13   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or
14   omits to perform an act which he is legally required to do that causes the deprivation of which
15   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
16                Moreover, supervisory personnel are generally not liable under § 1983 for the actions of
17   their employees under a theory of respondeat superior and, therefore, when a named defendant
18   holds a supervisorial position, the causal link between him and the claimed constitutional
19   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);
20   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations
21   concerning the involvement of official personnel in civil rights violations are not sufficient. See
22   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
23          II.      Allegations in the Complaint
24                The events giving rise to the claim occurred while plaintiff was incarcerated at California
25   State Prison, Sacramento (CSP-SAC). (ECF No. 1 at 1.) Plaintiff has identified the following
26   defendants: (1) CSP-SAC; (2) Steve Molina, registered nurse (RN) at CSP-SAC; (3) Aubert,
27   correctional officer at CSP-SAC; (4) Jian Ma, medical doctor at CSP-SAC; (5) A. Herrera,
28   ////
                                                               3
         Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 4 of 11


 1   correctional officer at CSP-SAC; and (6) Pehhe, licensed vocational nurse (LVN) at CSP-SAC.
 2   (Id. at 1-3.)
 3           Plaintiff states he arrived at CSP-SAC in October 2010. (Id. at 4.) Plaintiff dislocated his
 4   left knee while playing basketball on May 27, 2017. Inmates assisted plaintiff to the medical
 5   clinic. At the clinic RN Tyler examined plaintiff’s knee, ankle, and foot. (Id. at 5.) Tyler phoned
 6   the Correctional Treatment Center (CTC) and spoke with RN Molina. While waiting for Molina
 7   to arrive, Tyler gave plaintiff crutches.
 8           After plaintiff explained his injuries to Molina, Molina stated, “CDC should do away with
 9   sports for you inmates.” (Id. at 6.) Molina then asked plaintiff if he was “trying to just get pain
10   medication.” Molina called Dr. Ma at CTC to tell him about plaintiff’s injury. Plaintiff believes
11   Molina “lessoned the seriousness and degree of severity of his pain and injuries by stating ‘he’s
12   only in a little bit of pain and has little swelling to his left knee.’” (Id. at 6-7.) Molina stated Dr.
13   Ma instructed that plaintiff be sent back to his cell. (Id. at 7.)
14           Plaintiff interjected to inform them that he was assigned to a top bunk and would not be
15   able to climb up due to his injury. Molina stated, “it’s a non-urgent knee sprain dude!” and
16   indicated plaintiff would be scheduled for a doctor’s appointment on June 1, 2017.
17           Plaintiff requested a chrono allowing him to miss work assignment. (Id. at 8.) RN John
18   gave plaintiff a chrono excusing him from work, but plaintiff was not given a lower bunk chrono.
19   Molina instructed plaintiff to walk back to his assigned cell. Because he had not received a lower
20   bunk chrono, plaintiff had to sleep on the floor causing his injuries and pain to become worse.
21           The following day, May 28, 2017, an officer observed plaintiff’s injuries and difficulty
22   walking and called the C-Facility medical clinic. (Id. at 9.) When plaintiff arrived at the clinic,
23   Molina observed plaintiff’s knee and immediately phoned the CTC. He told plaintiff he was
24   being sent to San Joaquin Hospital.
25           At the Hospital plaintiff’s knee was X-rayed. The X-ray technician told plaintiff the X-
26   ray did not show any broken bones, but it would be difficult to determine of he had other injuries
27   without doing magnetic resonance imaging (MRI). (Id. at 10.) The X-ray technician told plaintiff
28   CSP-SAC medical staff only approved an X-ray. Plaintiff was sent back to CSP-SAC without
                                                          4
         Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 5 of 11


 1   any further treatment. He alleges Molina only approved an X-ray despite knowing that plaintiff’s
 2   injuries were serious, thus denying adequate care.
 3          On May 31, 2017, plaintiff was called for a medical appointment. (Id. at 10-11.) Plaintiff
 4   asked for a wheelchair because he was in serious pain attempting to walk with crutches. (Id. at
 5   11.) Defendant Aubert said he would not send a wheelchair and plaintiff had “better crawl if he
 6   has to.” Plaintiff states he was unable to get to the clinic because there is a steep down hill incline
 7   with loose gravel, and he could not traverse it safely with his crutches. He indicates that he was
 8   not able to get make it to his medical appointment.
 9          On June 1, 2017, plaintiff was sent to San Joaquin Hosptial for diagnosis of his knee by
10   Dr. Tabraee. (Id. at 12.) Dr. Tabraee diagnosed plaintiff with a multi-ligament knee injury and
11   prescribed a “nonweight bearing telescoping knee brace.” (Id. at 12-13.) Plaintiff had surgery on
12   June 26, 2017. (Id. at 15.)
13          Dr. Ma did not provide plaintiff with the prescribed knee brace or any other brace. (Id. at
14   13.) Additionaly, Aubert refused to provide a wheelchair to allow plaintiff to attend his medical
15   appointments on both June 14 and June 23, 2017. (Id. at 13-14.) LVN Pehhe was notified that
16   plaintiff could not make it to the appointment without a wheelchair. (Id. at 14.) However, Pehhe
17   refused to send plaintiff a wheelchair. Officer Herrera also denied plaintiff a wheelchair. Pehhe
18   asked plaintiff to sign a refusal of examination or treatment form on June 23, 2017.
19          On July 7, 2017, defendant Aubert again refused to provide plaintiff with a wheelchair.
20   (Id. at 15.) Plaintiff was sent to walk to his medical appointment to have his staples removed,
21   walking on crutches without a brace in high temperatures. 1 (Id.) He became dizzy and light-
22   headed due to the pain before falling down unconscious. Plaintiff woke up in the medical
23   emergency rover and was returned to his assigned cell in a wheelchair.
24          Plaintiff learned from Dr. Moghaddam that Dr. Ma cancelled or withdrew plaintiff’s EMG
25   nerve conduction appointment for unknown reasons two days prior to plaintiff’s surgery. (Id. at
26   16.) Dr. Ma told plaintiff that on the day plaintiff was injured Ma instructed Molina to send
27
     1 Plaintiff indicates that he is prohibited from going outside when the temperature is 90 degrees or
28   higher because of his prescribed medication. (Id. at 15.)
                                                         5
        Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 6 of 11


 1   plaintiff to the hospital. Ma did not know why plaintiff was not immediately sent to the hospital.
 2   Plaintiff was issued a lower bunk chrono six months after he injured his knee.
 3      III.      Does Plaintiff State a § 1983 Claim?
 4                A. Legal Standards – Eighth Amendment
 5             The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.
 6   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual
 7   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);
 8   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).
 9   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy
10   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited
11   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.
12             Where a prisoner’s Eighth Amendment claim arises in the context of medical care, the
13   prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate
14   indifference to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical
15   claim has two elements: “the seriousness of the prisoner’s medical need and the nature of the
16   defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),
17   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en
18   banc).
19             A medical need is serious “if the failure to treat the prisoner’s condition could result in
20   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974
21   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include
22   “the presence of a medical condition that significantly affects an individual’s daily activities.” Id.
23   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the
24   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.
25   825, 834 (1994).
26             If a prisoner establishes the existence of a serious medical need, he must then show that
27   prisoner officials responded to the serious medical need with deliberate indifference. See Farmer,
28   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,
                                                           6
            Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 7 of 11


 1   delay, or intentionally interfere with medical treatment, or may be shown by the way in which
 2   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th
 3   Cir. 1988).
 4            Before it can be said that a prisoner’s civil rights have been abridged with regard to
 5   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’
 6   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter
 7   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also
 8   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in
 9   diagnosing or treating a medical condition, without more, does not violate a prisoner’s Eighth
10   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of
11   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for
12   the prisoner’s interests or safety.’” Farmer, 511 U.S. at 835.
13            Finally, mere differences of opinion between a prisoner and prison medical staff or
14   between medical professionals as to the proper course of treatment for a medical condition do not
15   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d
16   330,332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon,
17   662 F.2d 1337, 1344 (9th Cir. 1981).
18                 B. Analysis
19            Plaintiff has alleged Molina prevented plaintiff from receiving necessary medical
20   treatment on the day of his injury by downplaying the severity of his injury, failing to send him to
21   the hospital right away, and only ordering X-rays when he went to the hospital. (ECF No. 1 at 6-
22   10.) He claims Aubert refused to allow plaintiff to use a wheelchair to get to his medical
23   appointments on three separate occasions. (Id. at 11-15.) Herrera and Pehhe similarly refused to
24   allow plaintiff to use a wheelchair to access his medical appointments. (Id. at 14.) Plaintiff has
25   alleged Dr. Ma refused to provide plaintiff with a brace prescribed by a specialist and cancelled a
26   medical appointment two days before plaintiff’s surgery. (Id. at 13, 16.) Plaintiff has stated facts
27   showing the defendants interfered with his ability to receive timely medical treatment for his
28   ////
                                                         7
            Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 8 of 11


 1   injuries. The court finds these allegations sufficient to state a potentially cognizable Eighth
 2   Amendment claim against these defendants.
 3                Plaintiff has also identified CSP-SAC as a defendant. (ECF No. 1 at 1.) However, the
 4   Eleventh Amendment bars suit against a state or state agency absent a valid waiver or abrogation
 5   of its sovereign immunity. Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996); Hans v.
 6   Louisiana, 134 U.S. 1, 10 (1890). “The State of California has not waived its Eleventh
 7   Amendment immunity with respect to claims brought under § 1983 in federal court . . . .”
 8   Dittman v. California, 191 F.3d 1020, 1025-26 (9th Cir. 1999) (citing Atascadero State Hosp. v.
 9   Scanlon, 473 U.S. 234, 241 (1985)); see also Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 752
10   (9th Cir. 2009). This immunity applies regardless of whether a state or state agency is sued for
11   damages or injunctive relief, Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam), and
12   regardless of whether the plaintiff’s claim arises under federal or state law, Pennhurst State Sch.
13   & Hosp. v. Halderman, 465 U.S. 89, 121 (1984). Because CSP-SAC is part of the California
14   Departmnet of Corrections and Rehabilitation, which is a state agency, it is subject to dismissal
15   based on the Eleventh Amendment.
16          IV.      Amending the Complaint
17                As stated above, the complaint states a cognizable Eighth Amendment claim against
18   defendants Molina, Aubert, Herrera, Pehhe, and Ma. However, the complaint fails to state a
19   claim against CSP-SAC. Accordingly, plaintiff will be given the option to proceed with the
20   complaint as screened or to file an amended complaint.
21                Plaintiff is advised that in an amended complaint he must clearly identify each defendant
22   and the action that defendant took that violated his constitutional rights. The court is not required
23   to review exhibits to determine what plaintiff’s charging allegations are as to each named
24   defendant. The charging allegations must be set forth in the amended complaint, so defendants
25   have fair notice of the claims plaintiff is presenting. That said, plaintiff need not provide every
26   detailed fact in support of his claims. Rather, plaintiff should provide a short, plain statement of
27   each claim. See Fed. R. Civ. P. 8(a).
28   ////
                                                           8
            Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 9 of 11


 1            Any amended complaint must show the federal court has jurisdiction, the action is brought
 2   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must
 3   contain a request for particular relief. Plaintiff must identify as a defendant only persons who
 4   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.
 5   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation
 6   of a constitutional right if he does an act, participates in another’s act or omits to perform an act
 7   he is legally required to do that causes the alleged deprivation).
 8            In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.
 9   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.
10   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or
11   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).
12            The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d
13   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any
14   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.
15   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be
16   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema
17   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,
18   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.
19            An amended complaint must be complete in itself without reference to any prior pleading.
20   E.D. Cal. R. 220. Once plaintiff files an amended complaint, all prior pleadings are superseded.
21   Any amended complaint should contain all of the allegations related to his claim in this action. If
22   plaintiff wishes to pursue his claims against the defend ant, they must be set forth in the amended
23   complaint.
24            By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and
25   has evidentiary support for his allegations, and for violation of this rule the court may impose
26   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.
27   ////
28   ////
                                                           9
         Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 10 of 11


 1                                                       CONCLUSION
 2             For the reasons set forth above, IT IS HEREBY ORDERED that:
 3             1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.
 4             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 5                  is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §
 6                  1915(b)(1). All fees shall be collected and paid in accordance with this court’s order
 7                  to the Director of the California Department of Corrections and Rehabilitation filed
 8                  concurrently herewith.
 9             3. Plaintiff has stated a potentially cognizable Eighth Amendment claim against
10                  defendants Molina, Aubert, Herrera, Pehhe, and Ma. The complaint does not contain
11                  any additional claims.
12             4. Plaintiff has the option to proceed immediately on his Eighth Amendment claim as set
13                  forth in Section III above, or to amend the complaint.
14             5. Within twenty (20) days of service of this order, plaintiff shall complete and return the
15                  attached form notifying the court whether he wants to proceed on the screened
16                  complaint or whether he wants to file a second amended complaint.
17             6. Failure to comply with this order will result in a recommendation that this action be
18                  dismissed.
19   Dated: August 12, 2021
20

21

22

23

24

25

26

27
     DB:12
28   DB/DB Prisoner Inbox/Civil Rights/S/enni0467.scrn
                                                             10
       Case 2:21-cv-00467-DB Document 6 Filed 08/13/21 Page 11 of 11


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   JOSEPH L. ENNIS,                               No. 2:21-cv-0467 DB P

10                    Plaintiff,

11           v.                                     PLAINTIFF’S NOTICE ON HOW TO
                                                    PROCEED
12   CALIFORNIA STATE PRISON –
     SACRAMENTO, et al.,
13
                      Defendants.
14
     Check one:
15

16

17   _____        Plaintiff wants to proceed immediately on his Eighth Amendment claim against

                  defendants Molina, Aubert, Herrera, Pehhe, and Ma. Plaintiff understands that by
18
                  going forward without amending the complaint he is voluntarily dismissing all
19
                  other claims and defendants.
20

21
     _____        Plaintiff wants to amend the complaint.
22

23
     DATED:_______________________
24

25
                                                        Joseph L. Ennis
26                                                      Plaintiff pro se

27

28
                                                   11
